DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.  The claims contain subject matter which was not described in the specification at all, and was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, claim 25 recites an illumination module includes an eyelash for a concave mirror.  There is no description of an eyelash in Applicant’s Specification other than the recitation in the claim.  Therefore, the skilled artisan is not put in possession of the eyelash and the skilled artisan would not be immediately apprised of the scope of the claimed eyelash.  There is no drawing of the eyelash.  The lack of description surrounding the claimed features of claim 25 renders them unpatentable under the quid pro quo nature of the patent system.  Examiner recommends canceling the unsupported claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the skilled artisan would not understand an illumination module including an eyelash for a concave mirror as recited in the claim.  Applicant’s Specification sheds no light on this feature.  Thus, it is the finding of Examiner that one skilled in the art would not understand the scope of the claimed feature with reasonable certainty, a requirement under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14–17, 20, 21, 26, 27, and 30–32 are rejected under 35 U.S.C. 103 as being unpatentable over Bublitz (US 2014/0078468 A1) and Ebersbach (US 2015/0238078 A1).
Regarding claim 14, the combination of Bublitz and Ebersbach teaches or suggests an illumination system for determining the topography of the cornea of an eye (Bublitz, Abstract:  teaches a corneal topography device), comprising: an illumination unit (Bublitz, Abstract:  teaches the device includes an illumination unit); a collimating optical element that collimates illumination light emitted by the illumination unit (Bublitz, ¶¶‌ 0072 and 0075:  teach either a separate collimation element or an integrated structure on the backside of a Fresnel axicon (fraxicon) to effectuate collimation can be used to illuminate the fraxicon); and a unit that produces a spatially distributed illumination pattern in the form of a first fraxicon (Bublitz, ¶ 0039:  teaches a fraxicon can be used to form the ring pattern on the surface of the eye); wherein the illumination unit comprises a plurality of illumination modules arranged such that each of the plurality of illumination modules illuminates part of the first fraxicon and consequently a full-area illumination is facilitated (Bublitz, ¶¶ 0067 and 0069:  teach multiple light sources can be used to illuminate the fraxicon, but arguably does not teach the arrangement that the modules are arranged to illuminate different parts of the whole fraxicon; However, Ebersbach, Fig. 1 and ¶ 0029:  teach that different illumination modules can be used with a fraxicon to illuminate the ring pattern on the eye).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Bublitz, with those of Ebersbach, because both references are drawn to illumination of the cornea using fraxicons and because combining Bublitz’s arguably singular illumination source for illuminating the whole fraxicon with Ebersbach’s teaching that multiple illumination sources can be used to partially illuminate the fraxicon thus producing full illumination of the fraxicon represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Bublitz and Eversbach used in this Office Action unless otherwise noted.
Regarding claim 15, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein the illumination unit comprises two or more illumination modules (Bublitz, ¶¶ 0067 and 0069:  teach multiple light sources can be used to illuminate the fraxicon; Bublitz, ¶ 0035:  teaches 6 light sources can be used; Ebersbach, Fig. 1 and ¶ 0029:  teach multiple light sources for illuminating the fraxicon including 6 light sources).
Regarding claim 16, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein the illumination unit comprises four illumination modules (Bublitz, ¶¶ 0067 and 0069:  teach multiple light sources can be used to illuminate the fraxicon; Bublitz, ¶ 0035:  teaches 6 light sources can be used; Ebersbach, Fig. 1 and ¶ 0029:  teach multiple light sources for illuminating the fraxicon including 6 light sources).
Regarding claim 17, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein the illumination unit comprises six illumination modules (Bublitz, ¶¶ 0067 and 0069:  teach multiple light sources can be used to illuminate the fraxicon; Bublitz, ¶ 0035:  teaches 6 light sources can be used; Ebersbach, Fig. 1 and ¶ 0029:  teach multiple light sources for illuminating the fraxicon including 6 light sources).
Regarding claim 20, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, further comprising collimation lenses that collimate the illumination light, said collimation lenses being arranged on the optical partial axes of the illumination modules or being integrated in the light sources thereof (Bublitz, ¶¶‌ 0072 and 0075:  teach either a separate collimation element or an integrated structure on the backside of a Fresnel axicon (fraxicon) to effectuate collimation can be used to illuminate the fraxicon; Examiner notes that even though the claim recites that the collimator can be integrated with the light source, the skilled artisan is capable of either utilizing separate structures or integrated structures to achieve light pathing as evidenced by Bublitz).
Regarding claim 21, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, the first fraxicon further comprising a surface of the first fraxicon facing the illumination modules that has a collimating effect (Examiner notes various configurations of optical elements in such systems to control properties of light, including the use of separate elements or integrated elements to control pathing, is within the level of skill in the art; Bublitz, ¶¶‌ 0072 and 0075:  teach either a separate collimation element or an integrated structure on the backside of a Fresnel axicon (fraxicon) to effectuate collimation can be used to illuminate the fraxicon).
Regarding claim 26, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein the illumination modules are arranged at an angle to an optical axis of the system and comprising a second fraxicon, each of the illumination modules being appropriately adapted and aligned with one of the first and second fraxicons (Ebersbach, ¶ 0029:  teaches  that multiple fraxicons can be used).
Regarding claim 27, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein a side of the first fraxicon facing the illumination modules comprises a concave mirror (Bublitz, ¶ 0081:  teaches a collimating element (such as a concave mirror) can be integrated on the backside of the fraxicon).
Regarding claim 30, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 14, wherein the illumination module comprising a light source, optionally present reflective optical elements, an optionally present optical element for collimating the illumination light and the separate first fraxicon is manufactured as a unit (Examiner notes various configurations of optical elements in such systems to control properties of light, including the use of separate elements or integrated elements to control pathing, is within the level of skill in the art; Bublitz, ¶¶‌ 0072 and 0075:  teach either a separate collimation element or an integrated structure on the backside of a Fresnel axicon (fraxicon) to effectuate collimation can be used to illuminate the fraxicon; In view of Ebersbach’s teachings regarding fraxicons instead of the LEDs with attachment lens; Examiner finds it would have been obvious to integrate the illumination source with the integrated back-side optical structures of the fraxicons taught in Bublitz).
Regarding claim 31, the combination of Bublitz and Ebersbach teaches or suggests the illumination system as claimed in claim 27, wherein the illumination module comprising a light source, optionally present reflective optical elements, an optionally present optical element for collimating the illumination light and the separate first fraxicon is manufactured as a unit (Examiner notes various configurations of optical elements in such systems to control properties of light, including the use of separate elements or integrated elements to control pathing, is within the level of skill in the art; Bublitz, ¶¶‌ 0072 and 0075:  teach either a separate collimation element or an integrated structure on the backside of a Fresnel axicon (fraxicon) to effectuate collimation can be used to illuminate the fraxicon; In view of Ebersbach’s teachings regarding fraxicons instead of the LEDs with attachment lens; Examiner finds it would have been obvious to integrate the illumination source with the integrated back-side optical structures of the fraxicons taught in Bublitz).
Regarding claim 32, the combination of Bublitz and Ebersbach teaches or suggests an illumination system for determining the topography of the cornea of an eye, comprising: an illumination unit; the illumination unit comprising two illumination modules which each include a faceted concave mirror in addition to a light source arranged such that a full-area illumination is facilitated (see treatment of claim 14).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bublitz, Ebersbach, and K. Gourley, I. Golub, B. Chebbi, “First experimental demonstration of a Fresnel axicon,” Proc. SPIE 7099, 70990D (2009) (herein “Golub”). 
Regarding claim 18, the combination of Bublitz, Ebersbach, and Golub teaches or suggests the illumination system as claimed in claim 14, wherein individual illumination modules of the plurality of illumination modules are arranged in such a way that optical partial axes thereof include an angle of between 40° and 20° with the optical axis of the first fraxicon (Golub, Fig. 2:  depicts optical partial axes with the claimed range).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Bublitz and Ebersbach, with those of Golub, because all three references are drawn to illumination of the cornea using fraxicons and because Golub’s teachings regarding partial illumination angles between 40 and 20 degrees from the optical axis is nothing more than a description of how the fraxicon interacts with an illumination source.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Bublitz, Eversbach, and Golub used in this Office Action unless otherwise noted.
Regarding claim 19, the combination of Bublitz, Ebersbach, and Golub teaches or suggests the illumination system as claimed in claim 18, wherein individual illumination modules of the plurality of illumination modules are arranged in such a way that optical partial axes thereof include an angle of between 30° and 20° with the optical axis of the first fraxicon (Golub, Fig. 2:  depicts optical partial axes with the claimed range).
Claims 22–25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bublitz, Ebersbach, and Park (US 2012/0147143 A1)
Regarding claim 22, the combination of Bublitz, Ebersbach, and Park teaches or suggests the illumination system as claimed in claim 14, wherein the illumination modules further comprise one or more reflective optical elements (Park, ¶¶ 0014, 0068, and Figs. 7 and 8:  describe and illustrate directing light from a light source through the optical elements along the optical axis of an imaging device using planar or concave reflective optical elements).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Bublitz and Ebersbach, with those of Park, because all three references are drawn to illumination within an optical system and because Park’s teachings regarding how to direct an illumination source through an optical axis of an imaging system using planar or concave reflective elements represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Bublitz, Eversbach, and Park used in this Office Action unless otherwise noted.
Regarding claim 23, the combination of Bublitz, Eversbach, and Park teaches or suggests the illumination system as claimed in claim 22, wherein the reflective optical element's are selected from a group consisting of plane mirrors, concave mirrors and faceted concave mirrors (Park, ¶¶ 0014, 0068, and Figs. 7 and 8:  describe and illustrate directing light from a light source through the optical elements along the optical axis of an imaging device using planar or concave reflective optical elements).
Regarding claim 24, the combination of Bublitz, Eversbach, and Park teaches or suggests the illumination system as claimed in claim 14, wherein the illumination unit, comprises two illumination modules each including two plane mirrors in addition to a light source (Park, ¶¶ 0061 and 0062:  teach the use of plane mirrors to direct light from off-axis light sources to the optical axis of the imaging device can increase freedom in sizing and design of light source elements; In view of this teaching, Examiner finds the number of mirrors used to direct light into the optical path of the imaging device can be any number useful for saving space and increasing design capabilities of the illumination sources).
Regarding claim 25, the combination of Bublitz, Eversbach, and Park teaches or suggests the illumination system as claimed in claim 14, wherein the illumination unit, comprises two illumination modules each including an eyelash for a concave mirror in addition to a light source (Examiner notes the rejections under 35 U.S.C. 112(a) and (b); Park, ¶¶ 0061 and 0062:  teach the use of plane mirrors to direct light from off-axis light sources to the optical axis of the imaging device can increase freedom in sizing and design of light source elements; In view of this teaching, Examiner finds the number of mirrors used to direct light into the optical path of the imaging device can be any number useful for saving space and increasing design capabilities of the illumination sources).
Regarding claim 28, the combination of Bublitz, Eversbach, and Park teaches or suggests the illumination system as claimed in claim 14, wherein the first fraxicon comprises an injection molded part (Park, Conclusion:  teaches the fraxicon can be manufactured using plastic molding techniques).
Regarding claim 29, the combination of Bublitz, Eversbach, and Park teaches or suggests the illumination system as claimed in claim 27, wherein the first fraxicon comprise an injection molded part (Park, Conclusion:  teaches the fraxicon can be manufactured using plastic molding techniques).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
K. Gourley, I. Golub, B. Chebbi, “First experimental demonstration of a Fresnel axicon,” Proc. SPIE 7099, 70990D (2009).  This document teaches using Fresnel axicons (fraxicons) with a lens to create ring patterns suitable for corneal analysis and surgery (Section 2.3).
Brahim Chebbi, Ilya Golub, Kevin Gourley, “Homogenization of on-axis intensity distribution produced by a Fresnel refractive axicon,” Optics Communications, Volume 285, Issue 7, 2012, Pages 1636-1641.  This document teaches collimating light from a light source to pass to a fraxicon (Section 4.2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481